 Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 1 of 14




Plaintiff Exhibit UU
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 2 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY                    P0206
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 3 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0207
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 4 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0208
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 5 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0209
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 6 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0210
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 7 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0211
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 8 of 14




      CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                P0212
    Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 9 of 14




                            MEREDITH C, BRAXTON> ESQ, LLB
                                                                                                    ~~
                               ZHO RAII:ROAD A1!~NUE, Str~T~ 205
                                 GEtEENWICH, CONNECTICUT 0680
                           'I taoN~:(2q3> 6111-4610 + FAx:(203) GG1-4611
                                       braxtonlaw~optonlin~.~et
                                                                                                ~ri~,~T~
                                                                                                        r/+a
BI'ELECTRONIC &FIRST CLASS MAIL

 August 23,2d 16

Sit. Det. Brent Reeves
Greenwich Police DeparUment
I 1 Hruce Place
Gh~~en~vich, CT 0683Q



Dead Sergeant Reeves:
                                            ~~ ~~
        I write regarding the.!,       ~~s~nvestigatior~ as:I was very concerned about certain
of your statements dunug cur telephone conversation on Friday, August 19,2Q16, We aro
pleased to see that the Greenwich police Department("GPD")npw appearsto be pursuing the
investigation after what appeaired to be an initial delay and is making a~ effort to interview
important witnesses, such as the Qther girls presenE at the_ party at tl~
                                                                        x   _ ~ `"`~~''~jome
                                                                                   ~~~~,w, in June.
Neveirkheless, I. write to correct some ofthe. observations you made during our conversation.
                                                         s~~:,ty
       First, ycsu stated that the party at khe.,           'idence was a "drinking party.." This
could not Fie further firom the truth. Many parents attended the party and neither they nor the
students ware offered or consunraed alcohol, Further, tl~~     ~~exe
                                                          ~~,~,aH~, .,,. .~1 vi ilant iin screenin the
students who camp to the party, s~eak~ng to-each as they arrived, and made suc`e theta was.
supervision an the pool area. T~'          ~~or anyone.else consumed.alcohol at the party, it~inust.
have been concealed and consumed in seciet. Whsn you iz~#erview othEr people.wha attended, Y
am sure they will corroborate this.

        Also disturbing was your apparent assurtiption .that this matter did nat ms~it a „ys$orous
investigation. While admittedly, no one was in the bafl~room with~         `~nnd"~w;,~   ~ a" the'tizne.
ofthe attaol~,~          ,~.~.ysically assaulted;,          '`' the pool and engaged in Ce~vd
                                                         ~;~tn
behavior, iacludxng gr"apxng other girls in the pool, all of wh ich was witnessed by numerous
people. T~iis evidence certainly amounts to more tt~art the "he said7she said" incident you seem to
believe it is. Ifit is yawr pasitio~ that there can.never be probably cause(a pretty low bar legally
sp~a~cing)far a sexual assautt arrest unless a third person directly witnessed it, and it is yout~
policy to give up on any such case before thoroughly investigating it, T submit that you should



                                                                                                 WICK — 00307
    Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 10 of 14




IV1L•REDITH C. BRAXTON, ESQ, LLC
   Sg,-t. I7.et.. Brent Re~.ves
   August 2S,2016
   Page.2 of2

   not be headrn~ up the .Special Victims' Section, Detective Rondini inforrrtzd niy clients that not
   all witness stakexnents carry the same wei~Itt, which is my experience as an attora~ey, Thus, the
                                                         ~.~
   circumstances outlined~abgve,,particularly~~:J       ~ rapiia~ othex girls in the goal, the fact that
   lte was drunk an~!~ wad sober, and his attack one                     ~ appear to be extremely
   relevant. Further, it is our undei~standin~;that~~*~;~ti~s refused ti~~~rnake a sCate~n~nt and
   retained a lawyer, which beds the question ofwhat the "he said°''position could possibly be,

           I was also surprised that, rather than bezn~;.concerne`c~bout adequately investigating
  these facts, your expressed concern was about the etf¢C~~              ~al~e~atior~s: may have on
 `          ~ kixs^ability to stay at Bttinswick, and leis college prosp~ots, Y'ott b~~ cal3y advised nae
 that I should till myclients to be quiet so as not to expose tkemselt~es t.Q potential liability on
  that count. Tam outraged by your advice; and suspect that it may be z~adtivated by the unduly
  cozy relationship faetween tt~e GPD and Brunswick,tivhich employs a numbe~~ of retired police,
  officers. Indeed, we wonder hnw Mr. Philip at Bninswick first. leat~n~c1 pFthe allegations and
  would appreciate receiving an:explanation, Similarly, you are aware that Brunswick's
  headzn:aster is conducting his own "investigation," atld potentially influencing. witnesses its doing
  so, ~et,y~ou~ have declined to ask B:nanswick to cease these activities. Even more important,
 ~         ' a~s~appaxently made more than dne statement to Mr. P1uJip, and other witnesses may
  have made.statements to hits, accoxdin~ to correspo~Xdence fi~ozr► Ivl~•. Phxli~ to t~,~,          "?"~°
  Those statements should be obtained as part of the investi~~tion irnmecliately.                     ~;

          Again, we are kaeaxtened that GPD does not now appea~~ to be abandonii~~; this
  inv~stigatIon, Nevertl~etess, we are putti~.$ you and tl~e GPD on notice t~iat if we aye not
  satisfied that the GPD fulfilled i#s duty in this case, we will ~o,t_o the press and/or victim's rights
  advocates to -air our discontent with the treat►nent of'~<.             ~sexual assault victim by the
  C.TPD in a publie.forum.

         Ilook forward to the GPD's responsible handling of t~~~'~ ~          ~'~tom
                                                                                 ,~~~ pla, int as we o
  forward..                                                    ~'~"~"'

  Very truly youxs,

1~~11,~.       ..~, G~~~.~c,L..
  Meredith C. Braxton
  cc:   Chief J'im ~-Ieavey, GPD (by erraail)
        Mr. Peter `~esei, First Selectmen (by emazl}




                                                                                                    WICK - 00308
                Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 11 of 14




   braxtonlawC~optonline.net
  t~rom:                              Meredith Braxton                            >
  Sent:                              Tuesday, August 90,2016 5:39 PM
  To:                                'Jlm Fleavey'
  Gc:                                'Mark Marino';,,peter,tese
  Subject;                           RE; investigation -Town of Greenwich, Connecticut


  Dear Chielf Heavey:

 Thank you for your response. We continue to be extremely concerned aanut the conduct of this invastlgatian. We have
 been Informed Chat the girls who have given statements were instructed to simply write dawn what they
 remembered. No one actually interviewed them,explored the basis far what they recalled, asked them quesCions about
 what they remembered,etc. It seems,at best, a negligent approach to the investigation of a serious crime. For
 example,one girl who slept over at the victim's home that night forgot to relate what the victim,told them that evening
 after the assault. You should also Be aware that there are a number of additional witnesses who were on vacation and
 are returning. I should hope that the GAD's Investigative approach witl`become more rigorous; as It stands now,(t
 appears to be designed to come tq a predetermined conclusion.

 Sincerely,

 Meredith C. Braxton
 Meredith C. Brax#an, Esq., LLC
 2S0 Railroad Ave., Suite 2Q5
 Greenwich, CT 06830
 Phone:(2Q3)661-x610
 Fax: (203)661-4617,                                                                                                     '

 This message originates from the law firm of Meredith C. Braxton, Esq. CI.C. The message and any file transmitted with it
 may contain confldentlal.informatian which may be subjecC to the:a.ttarney-client-privilege, orotherwise protected.
 against unauthorized use. Any disclosure, distribution, copying or use ofthe information by anyone other than the
 intended rec(pient, regardless of address or routing, is strictly prohibited, if you have rece(ved this message in error,
 please advise the sender by imrnedlate_repiy and,delete the.original message,

From:Jim Heavey[mallto                                )
Sent:Thursday, August 25,2016 S:45 PM
Yo: braxtonlaw@aptonline,net
Cc: Mark Marino <                               >
SabJett: Re:(nvestigatfon -Town of Greenwich, Connecticut

Ms. Braxton,
i reaelved your letter addressed to SGT Reeves.
A member of the professional standards section will be in touch with you to further investlgate your complaint.

Sincerely,

.tames J. Heavey
 Chief of Police
Greenwich Police Department
11 Bruce Place
Greenwich, CT Q6830
O(
                                                                                                              WICK - 00309
    Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 12 of 14




F




                                  i




                                      Z                         WICK - 00310
                              1
Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 13 of 14

                                             Confidential




                              MEREDITH C. BRAXTON, ESQ, LLC
                                   2$O RAILROAD AVENUE, SUITE ZOS
                                   GREENWtCI-1, CONNECTICUT Q~g~O
                            PxoN~:(203) 661-A~610. FAx:(203) GGl-~4G11
                                     braxtonlawlaptonline.net

  BY ELECTRONIC .Sc FIRST CLASS IvJAtT~

  August 2S, 201 b

  Mr. Thomas W.Philip
  Headmaster, Brunswick School
  100 Maher Avenue
  Greenwich, CT 06830

          Re;     i.-       ".-       Matter

  Dear Mr. Philip:

          I represent thew.-      family and write regarding your inquiry into the events at the
  party at the M
               .  -       home in June and your communications with . I► • - about those
  events. Your etna~l to . ~ .- ,dated August 15, 2016, is concerning or numerous reasons.
  The Greenwic}~ ~'olice Department was unhappy that •        ~ • - responded to your email,
  which response ynu apparently communicated to the police. In i~ht of your actions, please be
  advised that all future communications with th r.         must go through me.

          As an initial matter, youx deoision to conduct an "investigation" while both the police and
  DC~' investigations are ongoing into the attempted rape of            - ~.-       by ' - -" ~~ ~as
  related to both the Greenwich Academy       counselor   and  the police  by        , ►s inappropriate.
  Particulaxl~ in dais instance, where  I) Mr.  " • -     is asserting  his Fi i  Amendment      rights by
  refusing to speak  with  the police but is speaking   with  you,  and 2)  you are nonetheless    contacting
  other witnesses,  gives  the appearance  that an  attennpt to influence   witness  statements   znay be
  occurring. As a result, none of the witnesses who have spoken with you will be giving a truly
  independent statement of what they saw ar k~eard to the authorities. We are therefore demanding
  #hat you cease and desist all contact with witnesses regac-din~ the alleged crime,

          Pu~ther, your emai{ raises concern as it can be perceived as a threat to smear and
  the r •:       reputation by further disseminating information in the community about this
  incident. We are already hearing false reports that the party in question was a drixa}cing party;
  such. assertions are defamatory. The ~. -          took numerous precautions to ensure that no
  alcohol would be consumed by       students or t e many parents who attended the party. If any
  alcotaol was  present, it was  brought in, concealed,  and consumed by Brunswick students. You
  sho~rld be aware  that  the ~ • -     and         are neither intimidated nor dissuaded from
  pressing for justice and will respond to any efforts to defame them. Further, your request to
  intervisw~ is patently inappropriate. ~ was traumatized by the attack, Her therapist has




                                                                                                  WICK - 00371
 Case 3:18-cv-01322-KAD Document 308-43 Filed 09/29/20 Page 14 of 14

                                              Confidential




Mfl~~i~l7H C. $RAXTON, E5Q;, LLC
   Mr. Thomas W.Philip
   August 2S, 201 G
   Pa$e 2 of2

   advised that each retelling retraumatizes ~f    - and causes harm. She therefare cannot be
   interviewed by you.

                 therapist hAs alto advised thal~ experiences a resurgence ~f the trauma
   whenever she is in the vicinity of~'         whic i happened ai the end of the last school year.
   The w.:-     receSved  a copy  of yoar letter regarding ensuring that is not in any classes
   with       We appreciate that effort, but do not believe it is adcquAte to safe~;uard~.

           We are therefore putting you on notice that allowin~~ to be opt campus with
  is likely to lead to emotional harm to~ and will be regarded by the t.-                  as the
  intentional infliction of etx~otional distress upon their daughter,   It would  hardly  be fair to bar
  ~  ~- from the combined classes on       khe Brunswick  campus   because   she  was the victim   ofan
  assault. With the   investigations  on~oinb,  the prudent  and just response   by Brunswick    wo~.~ld Ue
  to sus(~end ~`~.'~~    until the matter is concluded, attd the ~• -       are requesting  that you  do sa
  immediately,

    ~ncerely,             ;;~

                          r
   Meredith C. Braxton

           John[Joe
             ~ry t7~~




                                                                                                 WICK - 00372
